Citation Nr: 0106886	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1997, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran thereafter relocated 
to an address under the jurisdiction of the Huntington, West 
Virginia RO.  The appeal was docketed at the Board in 1999.

A hearing was held before a hearing officer at the RO in July 
1999, and the hearing officer's decision was entered the 
following month.  Another hearing was held before the 
undersigned in September 2000 in Washington, D.C. 


FINDING OF FACT

Subsequent to a final rating decision, entered in January 
1989, at which time an initial 10 percent evaluation for PTSD 
was awarded, a reopened claim for a related increased 
disability rating was received at the RO on February 12, 
1997.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 12, 1997, for a 100 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096,___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.400 (2000).   




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim" 
may VA decide a claim for benefits without providing 
assistance.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096,___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In the present 
case, whether the claim is well grounded is not an issue.  VA 
has discharged its duty to assist the appellant with the 
development of this claim.  The appellant has also been 
afforded all appropriate notification concerning this claim.  
Thus, the provisions of the Veterans Claims Assistance Act of 
2000 have been met.

Under the law, except as otherwise provided, the effective 
date of an award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As an exception to the foregoing 
regulation, the effective date for an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date, otherwise date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

Service connection is in effect for PTSD, for which the RO 
has assigned a 100 percent rating, effective February 12, 
1997, under Diagnostic Code 9411 of the VA Schedule for 
Rating Disabilities, found in 38 C.F.R. Part 4 (2000).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52,695 (1996).  Pursuant to Diagnostic Code 9411 
under the revised criteria, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

With respect to his claim for entitlement to an effective 
date earlier than February 12, 1997, for the assignment of a 
100 percent rating for PTSD, the veteran asserts, as his 
apparently principal contention, that his present 100 percent 
rating should be paid from October 1986, at which time he was 
initially hospitalized in a VA facility for problems 
including PTSD.  In the alternative, he indicates that when 
he was awarded a 10 percent rating for PTSD in a rating 
decision entered in January 1989, he was "not advised of 
[his] appellate rights" and thus his present 100 percent 
rating should run from the date of such rating decision.  He 
additionally infers that he would have filed for service 
connection for PTSD in the mid-1970's except that, due to the 
impairment occasioned by his PTSD, he "was in no condition" 
to rationally make a decision to file such claim.  Therefore, 
owing to such mental incapacitation, he feels that his 
present 100 percent rating should in all fairness run from 
such time.

The record reflects that the veteran was admitted to a VA 
facility on October 20, 1986, in response to problems 
including flashbacks related to his service in Vietnam.  
Treatment included group therapy.  The diagnoses at the time 
of his hospitalization discharge, in December 1986, included 
PTSD.  Thereafter, in a rating decision entered in January 
1989, service connection was established for PTSD, effective 
from October 20, 1986, and a 10 percent disability rating 
(also effective from October 20, 1986) was assigned.  In 
correspondence dated February 1, 1989, the veteran was 
informed of such award and advised of his appellate rights.  
In the absence of receipt of a related Notice of Disagreement 
within one year of such notification, the January 1989 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991).  On 
February 12, 1997, the RO received an item from the veteran 
wherein he requested (among other things) "[r]eevaluation" of 
his service-connected disabilities.  Based principally on 
statements submitted in 1998 by several VA therapists, the RO 
awarded a 100 percent disability rating, effective from 
February 12, 1997 (the date of receipt of the veteran's 
reopened claim), in a rating decision entered in September 
1998, from which determination the present appeal ensues.  

In considering the veteran's claim for an effective date 
earlier than February 12, 1997, for a 100 percent rating for 
PTSD, the Board is constrained to observe that the report 
pertaining to his then most recently performed VA 
compensation examination, accomplished in September 1994, at 
which time the veteran was "working full time" in a 
government warehouse, reflects an assessment of PTSD of 
merely "mild" severity.  In addition, ignoring that the 
criteria pursuant to which the veteran's present 100 percent 
rating for PTSD did not become effective until November 7, 
1996, the Board would merely observe in passing that the 
report of the September 1994 VA examination reflects no 
findings even suggestive of total disablement (in accordance 
with the criteria that became effective on November 7, 1996, 
or that temporally codified in 38 C.F.R. § 4.132, as in 
effect through November 6, 1996) traceable to the veteran's 
PTSD.  The lone other item of evidence which bears on 
potential total disablement due to PTSD, prior to 
February 12, 1997, is a report pertaining to the veteran's 
hospitalization at a VA facility beginning several weeks 
earlier, i.e., on January 24, 1997.  Such report, to be sure, 
reflects the assignment of a scale of 30 as being 
representative of the veteran's Global Assessment of 
Functioning (GAF).  However, while a GAF of 30 may in some 
instances be representative of industrial incapacitation that 
may in fact be total (since a higher GAF of 55-60, at least 
under DSM-III-R criteria, equates with at least "moderate" 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995)), such conclusion does not obtain in the 
present circumstances since such GAF was wholly predicated on 
the veteran's abuse of substances (i.e., "[p]olysubstance 
dependence") rather than his service-connected PTSD.  
Moreover, the hospitalization report is otherwise silent for 
any manifestation commensurate with a 100 percent rating for 
PTSD pursuant to the governing criteria set forth above that 
were in effect prior to November 7, 1996, and those that 
became effective in November 1996.  Thus, factual 
ascertainment of such impairment as would warrant a 100 
percent disability rating, relative to any duration prior to 
February 12, 1997, is not shown.  Further, the Board is 
constrained to point out that, in the period subsequent to 
the final January 1989 rating decision, the record does not 
reflect the submission of any intervening (i.e., prior to 
February 12, 1997) claim for a related increased disability 
evaluation and the veteran indicated at his September 2000 
hearing that he submitted no such claim.  Therefore, in 
accordance with the law and regulation set forth above, 
February 12, 1997, as the date of receipt of the veteran's 
related reopened claim, is the proper effective date for his 
presently assigned 100 percent rating for PTSD.

Because (as noted above) the rating decision entered in 
January 1989, wherein service connection was established for 
PTSD (based primarily on the report pertaining to the 
veteran's VA hospitalization beginning on October 20, 1986) 
became final, the veteran's above-addressed contentions based 
on the fact of such period of hospitalization and his 
allegation (contrary to fact, as was indicated above) that he 
was "not advised of [his] appellate rights" incident to the 
January 1989 rating decision afford, in either instance, no 
basis for the assignment of an effective date earlier than 
that currently in effect for his 100 percent rating for PTSD.  

With respect, finally, to the veteran's remaining contention 
(i.e., that, if not for mental incapacitation traceable to 
PTSD, he would have filed a claim for service connection 
therefor in the mid-1970's and that his present 100 percent 
rating should therefore in all fairness run from such time), 
a different analysis inheres.  In this regard, while the 
Board is not ignoring the veteran's foregoing assertion, it 
would respectfully point out that, while Congress has 
provided specifically for tolling of the operation of a 
statute, due to mental disability, pertaining to VA education 
benefits, its failure to enact such provision bearing on the 
pertinent criteria of 38 U.S.C.A. § 5110 governing the 
effective date of an award of increased disability 
compensation can reasonably be interpreted as suggesting, 
absent other indications to the contrary, that the 
applicability of such criteria is not suspended by virtue of 
a claimant's mental incapacitation.  See Viglas v. Brown, 7 
Vet. App. 1, 6 (1994).  

In making this determination, the Board has considered the 
veteran's hearing testimony.  While he is considered credible 
insofar as he expressed his belief in the merits of his 
claim, his testimony does not present a basis for the 
assignment of an earlier effective date.  A preponderance of 
the evidence is against the claim.


ORDER

An effective date earlier than February 12, 1997, for a 100 
percent rating for post-traumatic stress disorder, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

